Citation Nr: 0828995	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected mechanical low back.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board previously adjudicated the veteran's claim in June 
2007.  The veteran's claim for service connection and an 
increased evaluation for mechanical low back pain was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion in February 2008 requesting that the Court vacate the 
Board's decision.  The Joint Motion also requested that the 
Court remand the case to the Board for further development 
and re-adjudication in accordance with the directives of the 
Joint Motion.  

The Court granted the Joint Motion for remand in February 
2008 and returned the case to the Board.

The Board wrote to the veteran in February 2008 and advised 
her that the case was returned to the Board by the Court.  
She was further advised that she had 90 days to submit 
additional evidence or argument in support of her claim.  

The veteran responded in May 2008.  She submitted additional 
evidence regarding her rhinitis and sinusitis.  She also 
asked that the evidence be considered by the Appeals 
Management Center.  The Board construes the veteran's 
comments to mean that she does not waive consideration of the 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2007).

In light of the grant of service connection for chronic 
allergic rhinitis that is addressed below, there is no need 
to remand that issue for the added evidence to be considered.  
However, the Board must remand the issue of entitlement to 
service connection for a chronic sinus disorder for 
consideration of the additional evidence. 

The issues of service connection for sinusitis and an 
evaluation in excess of 20 percent for mechanical low back 
pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic allergic rhinitis pre-existed her 
military service.

2.  The veteran's chronic allergic rhinitis was aggravated 
during service.


CONCLUSION OF LAW

The veteran's allergic rhinitis was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from February 1984 to 
February 1993.  She reported a history of hay fever on her 
Report of Medical History completed at the time of her 
entrance physical examination in October 1983.  The examiner 
reported the hay fever as mild.  No hay fever was noted on 
the physical examination report.

The veteran reported a history of/being treated for hay fever 
on a periodic examination in March 1985.  The examiner noted 
she was treated with antihistamines with good results.  The 
veteran again reported having hay fever on her separation 
physical examination of October 1992.  The examiner noted the 
report of hay fever and said that the veteran was treated in 
the past with over-the-counter (OTC) medications.

The service treatment records (STRs) contain a number of 
entries for treatment of chronic allergic rhinitis/hay fever 
beginning in April 1984.  The veteran received treatment more 
frequently from 1984 to 1988 but entries in 1991 and 1992 
noted continued complaints.  Of note is an entry dated March 
24, 1987.  The veteran was treated for her hay fever at that 
time.  The entry reported a history of hay fever for 20 
years.  

The veteran submitted a claim for VA disability compensation 
benefits, prior to her separation, in January 1993.  She did 
not list allergic rhinitis as one of the claimed issues.  She 
did seek service connection for asthma.  

The veteran was afforded a VA examination in April 1993.  No 
complaints associated with rhinitis/hay fever were noted.  
The veteran was diagnosed with asthma.  She was granted 
service connection for asthma by way of a rating decision 
dated in March 1994.  

The veteran submitted her claim for entitlement to service 
connection for her allergic rhinitis in December 2000.

Associated with the claims folder are VA treatment records 
for the period from September 1993 to August 2006.  The 
records reflect that the veteran was treated for her allergic 
rhinitis on a number of occasions during those years.  No 
opinion was expressed to link her allergic rhinitis to 
service.

The veteran testified at a hearing at the RO in April 2003.  
Her testimony related to her sinuses.  She did say she had 
received continuous treatment since 1993.

The veteran also testified at a Travel Board hearing in 
August 2004.  Her testimony mostly related to her claimed 
sinus disorder.  She again said that she had had continuous 
treatment since she was separated from service in 1993.  

The veteran was afforded a VA examination in February 2006.  
The veteran reported having allergic rhinitis in the past and 
that her symptoms flared up 15-18 times a year and more 
frequently in the spring.  She reported using OTC Tylenol to 
treat her symptoms.  The examiner stated that the STRs 
clearly documented the veteran's treatment for chronic 
allergic rhinitis in service.  He also noted that the veteran 
received treatment after service.  The examiner said that it 
"appeared" that the veteran's allergic rhinitis preceded 
her entry into military service.  He said it was at least as 
likely as not that this was the case.  The examiner pointed 
to the STR entry of March 24, 1987, as noted a 20-year 
history of allergic rhinitis.  The examiner added that it 
would be mere speculation to say whether the veteran's 
military service aggravated her allergic rhinitis or 
permanently increased its severity.  He added that the 
veteran's symptoms appeared to be seasonal in nature and had 
been fairly consistent through the years in that respect.  He 
said one would expect her to be seen more often in the spring 
time when her symptoms would flare.  

The examiner added that it was less likely than not that the 
veteran's allergic rhinitis was caused or aggravated by her 
service-connected asthma.  As to causation, the examiner 
stated that the allergic rhinitis existed prior to the 
veteran developing asthma.  Further, the examiner said the 
records showed that the veteran's asthma symptoms were a 
little bit more pronounced due to the seasonal allergic 
rhinitis rather than the asthma aggravating the rhinitis.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of preservice existence of conditions recorded at the time of 
examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).  

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that the Joint Motion directed 
the Board to re-evaluate the evidence and use the two prong 
test noted in Wagner in determining whether there was clear 
and unmistakable evidence to rebut the presumption of 
soundness and to show that the veteran's chronic allergic 
rhinitis was not aggravated or permanently increase in 
severity during service.  

In regard to the applicable regulation in this case, 
38 C.F.R. § 3.304(b), the Board notes that the regulation 
pertaining to presumption of soundness, is as follows:

* * * * * 

(b) Presumption of soundness.  The 
veteran will be considered to have 
been in sound condition when 
examined, accepted and enrolled for 
service except as to defects, 
infirmities, or disorders noted at 
entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that 
an injury or disease existed prior 
thereto and was not aggravated by 
such service.  Only such conditions 
as are recorded in examination 
reports are to be considered as 
noted.  (Authority: 38 U.S.C. 1111) 

(1) History of preservice existence 
of conditions recorded at the time 
of examination does not constitute a 
notation of such conditions but will 
be considered together with all 
other material evidence in 
determinations as to inception.  
Determinations should not be based 
on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone 
without regard to clinical factors 
pertinent to the basic character, 
origin and development of such 
injury or disease.  They should be 
based on thorough analysis of the 
evidentiary showing and careful 
correlation of all material facts, 
with due regard to accepted medical 
principles pertaining to the 
history, manifestations, clinical 
course, and character of the 
particular injury or disease or 
residuals thereof. 

(2) History conforming to accepted 
medical principles should be given 
due consideration, in conjunction 
with basic clinical data, and be 
accorded probative value consistent 
with accepted medical and 
evidentiary principles in relation 
to value consistent with accepted 
medical evidence relating to 
incurrence, symptoms and course of 
the injury or disease, including 
official and other records made 
prior to, during or subsequent to 
service, together with all other lay 
and medical evidence concerning the 
inception, development and 
manifestations of the particular 
condition will be taken into full 
account. 

(3) Signed statements of veterans 
relating to the origin, or 
incurrence of any disease or injury 
made in service if against his or 
her own interest is of no force and 
effect if other data do not 
establish the fact.  Other evidence 
will be considered as though such 
statement were not of record.  
(Authority: 10 U.S.C. 1219) 

* * * * *

38 C.F.R. § 3.304(b) (2007).

As to the first Wagner prong, the Board notes that the 
veteran did report a history of hay fever on her October 1983 
enlistment examination.  The examiner made a notation that 
the hay fever was mild.  This was approximately four months 
prior to the veteran actually entering service.  Thus, 
although this notation was not sufficient on its own to rebut 
the presumption of soundness, such information is not to be 
ignored or disregarded.  Indeed the regulation compels that 
it be considered in assessing whether a disorder pre-existed 
service.  See Crowe, Vanerson, supra.  

The veteran was treated for her hay fever in April 1984, two 
months after entering service.  Further, her STRs contain an 
entry, dated March 24, 1987, wherein the veteran stated that 
she had a 20-year history of hay fever.  She did not relate 
this fact any other time, nor has she ever retracted that 
statement.  This is "other material evidence" to be 
considered.  See 38 C.F.R. § 3.304(b)(1); Harris, supra.  

The VA examiner reviewed the STRs, to include the statement 
of a history of hay fever made in October 1983, the STR 
entries of treatment during service, to include the entry 
from March 1987, and concluded that the veteran's allergic 
rhinitis did pre-exist her military service.  

In reviewing the above evidence, the Board finds that such 
evidence does rise to the level of clear and unmistakable 
evidence to show that the veteran's allergic rhinitis did 
exist prior to her military service.  This is based on the 
history related even before the veteran served on active 
duty, the statement of a 20-year history of hay 
fever/allergic rhinitis, and the VA examiner's opinion that 
the disorder pre-existed service.  The presumption of 
soundness is rebutted.  Thus the first prong of Wagner has 
been satisfied.

The only medical evidence to address the second prong of 
Wagner is the VA examination report of February 2006.  The 
examiner would not provide an opinion as to whether the 
veteran's chronic allergic rhinitis was either aggravated or 
made permanently worse by service.  Thus, there is no 
competent evidence of record to establish that there is clear 
and unmistakable evidence to show that the veteran's chronic 
allergic rhinitis was not aggravated during service.  

The examiner also said that the veteran was treated for her 
chronic allergic rhinitis during service and that post-
service medical records documented continued treatment.  
There is evidence of record of continuity of symptomatology 
and treatment for a chronic disease.  Moreover, although the 
examiner did not state it directly, the opinion clearly 
implies that the veteran's current allergic rhinitis is 
related to the allergic rhinitis she had in service.  

The evidence demonstrates that the veteran's current chronic 
allergic rhinitis is related to the chronic allergic rhinitis 
treated in service.  Accordingly, service connection for 
chronic allergic rhinitis is granted.  To this extent, the 
veteran's appeal is granted.


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.

REMAND

The veteran is also seeking entitlement to service connection 
for a chronic sinus disorder.  This issue was denied by the 
Board in July 2007.  The basis for the denial was there was 
no evidence of a chronic sinus disorder in service and no 
post-service chronic sinus disorder.  A VA examiner 
determined that the veteran had been treated for acute 
sinusitis, both in service and after, in February 2006. 

As noted in the Introduction, the veteran submitted VA 
outpatient treatment records in response to a notice from the 
Board in May 2008.  The first entry, dated in October 2007, 
noted that the chief complaint was for a consult to evaluate 
and treat for sisusitis [sic] and rhinitis.  The entry is 
incomplete.  The second entry, dated in 
February 2008, noted that the veteran was evaluated for nasal 
symptoms.  She was also noted to have a diagnosis of 
rhinitis.  The entry listed a number of active problems for 
the veteran that included chronic sinusitis.  Sinusitis was 
not diagnosed at that time.  

Other than the submission from the veteran, the latest VA 
treatment records associated with the claims folder are dated 
in May 2006.  The submission from the veteran clearly shows 
VA additional treatment records are in existence and must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Moreover, the veteran's sinusitis was described as chronic on 
the problem list in 2008 outstanding records may contain 
additional evidence as to a change in the disorder.  

In regard to the veteran's service-connected mechanical low 
back pain, the Joint Motion stated that the evidence of 
record raised the issue of whether a separate disability 
evaluation for a neurological impairment was warranted.  This 
was based primarily on the results of a VA examination report 
of February 2006.  At that time the examiner provided a 
diagnosis of chronic low back strain with right S1 
radiculopathy by history and physical examination.

On remand the veteran must be afforded a VA examination to 
assess the current status of her mechanical low back pain 
disability.  In addition, the examiner will be asked to 
provide an opinion as to the existence of a separate 
neurological impairment.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
treatment records pertaining to the 
veteran that are dated from May 10, 2006.  
Also attempt to obtain any other 
evidence, including private medical 
evidence, the appellant identifies as 
relevant during the course of the remand 
provided that any necessary authorization 
forms are completed.  

2.  Schedule a VA examination to assess 
the severity of the veteran's service-
connected mechanical low back disability.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  All 
results of any such studies, tests, or 
evaluations must be included in the 
examination report.

The examiner is requested to provide an 
opinion as to whether the veteran's 
disability is characterized by mechanical 
low back pain, or intervertebral disc 
syndrome, a combination of both, or 
another disorder.  The examiner is 
further requested to provide an opinion 
as to whether there is an identifiable 
and separate neurological component to 
the veteran's service-connected back 
disability.  The report of examination 
should include the complete rationale for 
all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the 
issues on appeal should be re-
adjudicated.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


